 

Case 2:19-mj-00148-BR Document 3 Filed 07/23/19 Page 1of4 PagelD 22

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed:
2:19-MJ-148 07/17/2019 5:00 pm

 

 

Copy of warrant and inventory left with:
N/A

 

Inventory made in the presence of :
TFO Randy Mincher

 

Inventory of the property taken and name of any person(s) seized:

Electronic data that includes Photos, Messages, Etcetera.

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

wi 23 2019

CLERK, U.S. DISTRICT T
By
Deputy

 

 

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: 07/23/2019

Yio

 

Executing officer's signature

TFO Chris Walters

 

Printed name and title

 

 

 

 
Case 2:19-mj-00148-BR Document 3 Filed 07/23/19 Page 2of4 PagelD 23

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

 

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 2:19-MJ-148
|-Phone Model A1778
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of Texas
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B

; /-2
YOU ARE COMMANDED to execute this warrant on or before 7 5] 7 / CG) (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. Vat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to LEE ANN RENO
(United States Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: /- [T- i | 57 Ou.WM. Prk Mw RUD
‘ \ Jidge's signature
City and state: AMARILLO, TEXAS LEE ANN RENO, U.S MAGISTRATE JUDGE

 

 

Printed name and title

 
Case 2:19-mj-00148-BR Document 3 Filed 07/23/19 Page 3o0f4 PagelD 24

Attachment A

Property to Be Searched

I-Phone Model A1778 FCC ID: BCG-E3091A (DEA Exhibit N-2) seized from Seferino
Camacho SOTO pursuant to his arrest on July 3, 2019.

 

 
Case 2:19-mj-00148-BR Document 3 Filed 07/23/19 Page 4of4 PagelD 25

ATTACHMENT “B”
LIST OF ITEMS TO BE SEARCH FOR AND SEIZED

Property to be Searched and Seized

All electronic records relating to violations of Possession with Intent to Distribute
a Controlled Substance, in violation of Title 21, United States Code, Section
841(a)(1), including:

Text messages;

E-mail messages;

Voice mail messages;

Internet browsing history;

Historical location (GPS) data;

Photos;

Video;

Audio files;

Calendars;

Word processing documents;
Spreadsheets;

Text files;

Contact names and telephone numbers;
Incoming and outgoing call logs; and
Forensic evidence that establishes how the device was used, the purpose of
its use, who used it, and when it was used.

 
